Title: Richard Rush to Thomas Jefferson, 1 March 1819
From: Rush, Richard
To: Jefferson, Thomas


          
            Dear sir.
            London March 1. 1819.
          
          I cannot permit the letter which you did me the favor to write to me by Mr Ticknor, to remain unacknowledged, if it be only to express the gratification which I felt at receiving it, and the sincere pleasure I derived from the testimony it afforded of your recovery from the illness with which, shortly before its date, you had been afflicted.
          I have one other motive. The world knows, that reading continues to constitute one of the chief pleasures of the evening of your life. I am here at a great mart of books. Should it ever happen to you to be in want of any new or rare publication not attainable with us, but which my instrumentality in this capital might be able to procure, I should feel both honored and gratified at being called upon by you for that, or for any other, purpose, as long as I may remain here.
          
            I tender to you, dear sir, with anxious wishes for your health, the assurances of my highest respect.
            Richard Rush.
          
        